Name: COUNCIL REGULATION (EC) No 3692/93 of 21 December 1993 allocating, for 1994, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe
 Date Published: nan

 31 . 12 . 93No L 341/104 Official Journal of the European Communities COUNCIL REGULATION (EC) No 3692/93 of 21 December 1993 allocating, for 1994, certain eatch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN UNION, 1993 establishing a control system applicable to the common fisheries policy (2 ), Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (*), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Article 1 1 . In accordance with the Agreement on mutual fishing rights in 1994 between the Community and Norway, catches by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone north of 62 °00'N or within the fishing zone around Jan Mayen, shall be limited for 1994 to the quotas set out in Annex I. 2 . In accordance with the Agreement on mutual fishing rights in 1994 between the Community and Norway, catches of the species listed in Annex II by vessel? flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone south of 62 °00'N shall be limited for 1994 to the quotas set out in that Annex. Whereas the Community and Norway have held consultations on their mutual fishing rights for 1994, and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Article 2 This Regulation shall enter into force on 1 January 1994. Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1993 . For the Council The President A. BOURGEOIS ( i ) OJ No L 389, 31 . 12 . 1992, p. 1 . (2 ) OJ No L 261 , 20. 10. 1993 , p. 1 . 31 . 12 . 93 Official Journal of the European Communities No L 341/105 ANNEX I Allocation for 1993 of Community catch quotas in Norwegian waters, as referred to in Article 1 ( 1 ) (Norwegian waters north of 62 °00 ' N) (tonnes  fresh round weight) Species ICES divisions Communitycatch quotas Quotas allocated to Member States Cod I, II 20 300 France 3 215 Germany 3 500 United Kingdom 13 585 Haddock I, II 3 500 France 450 Germany 750 United Kingdom 2 300 Saithe I, II 5 900 France 760 Germany 4 720 United Kingdom 420 Redfish I, II 2 000 Germany 1 380 United Kingdom 400 France 220 Greenland halibut I, II 100 Germany . 50 United Kingdom 50 Blue whiting II 1 000 France 500 Germany 500 ( J ) Other species I, II 450 France 60 (as by-catches) Germany 150 United Kingdom 240 Mackerel II a 19 000 (2 ) Denmark 19 000 (!) Ad hoc solution for 1994. (2) Of which 19 000 tonnes may be fished in area ICES IV a, and Norway may fish up to 60 000 tonnes in the same area from the TAC fixed for the area north of 62" N. ANNEX II Allocation for 1994 for Community catch quotas in Norwegian waters, as referred to in Article 1 (2 ) {tonnes  fresh round weight) Species ICES division Communitycatch quotas Quotas allocated to Member States Norway pout ( J ) IV 50 000 Denmark 47 500 (2 ) United Kingdom 2 500 ( 3 ) Sand-eel IV 150 000 Denmark 142 500 (2 ) United Kingdom 7 500 ( 3 ) Shrimps IV 1 080 Denmark 1 080 Other species IV 9 000 Denmark 4 500 United Kingdom 3 370 Germany 510 Belgium 50 France 210 Netherlands 360 (!) Including blue whiting and inextricably mixed horse mackerel. (2 ) Within a total quota for Norway, pout and sand-eel up to 38 000 tonnes may be interchanged upon request. (2 ) Within a total quota for Norway, pout and sand-eel up to 2 000 tonnes may be interchanged upon request.